 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT SEATTLE

 4     PABLO ESTERSON,

 5                          Plaintiff,

 6        v.
                                                        C19-162 TSZ
 7     HOLLAND AMERICA LINE - USA
       INC; HOLLAND AMERICA LINE                        ORDER
 8     INC.; HOLLAND AMERICA LINE
       N.V. LLC; and HAL ANTILLEN N.V.,
 9
                            Defendants.
10
            Counsel having advised the Court that this matter has been resolved, and it
11
     appearing that no issue remains for the Court’s determination,
12
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
13
     prejudice and without costs.
14
            In the event settlement is not perfected, either party may move to reopen and trial
15
     will be scheduled, provided such motion is filed within 90 days of the date of this Order.
16
            The Clerk is directed to send a copy of this Order to all counsel of record.
17
            Dated this 8th day of January 2020.
18

19

20
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
21

22

23

     ORDER - 1
